Citation Nr: 0800418	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10-percent disabling 
from April 29, 1994, to November 27, 1995; 30 percent from 
November 28, 1995, to March 18, 2003; 50 percent from 
March 19, 2003, to February 22, 2004; and 100 percent as of 
February 23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to September 1968 and from August 1990 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In April 2006, the Board remanded this case for 
further development and readjudication.

Regrettably, still further development is required, so the 
Board is again remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

As mentioned, the Board previously remanded this case in 
April 2006 to ensure that the Veterans Claims Assistance Act 
(VCAA) mandates were followed and because the regulations 
pertaining to the evaluation of mental disorders, including 
the rating criteria specifically for PTSD, had been revised 
during the pendency of this appeal.

On remand, after providing the required notice of the VCAA's 
mandates, the RO (AMC) was to readjudicate the claim and, if 
it continued to be denied, provide the veteran a supplemental 
statement of the case (SSOC) including a discussion of both 
the old and new rating criteria for PTSD.  

The veteran was provided notice of the VCAA and the RO (AMC) 
issued another SSOC in July 2006; however, while the SSOC 
contained regulations concerning the development of evidence, 
much of which already has been included in the explanation 
associated with the remand action by the Board, the SSOC did 
not contain the pertinent substantive diagnostic criteria or 
regulatory provisions for evaluating the severity of mental 
disorders - as the Board had specified in the remand.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to ensure compliance with remand 
directives constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  The April 2006 remand has 
not been completely effectuated.  With due process 
requirements of VCAA not having been fulfilled, an additional 
remand is mandated.

Accordingly, this case is again REMANDED for the following 
action:

Readjudicate the veteran's claim for a 
higher initial rating for his PTSD.  For 
the period prior to November 7, 1996, 
apply only the old rating criteria 
for PTSD.  But as of November 7, 1996, 
apply the more favorable of the old and 
new criteria for this condition.  If the 
claim is not granted to his satisfaction, 
send him and his representative another 
SSOC.  The SSOC must include a discussion 
of both the old and new rating criteria 
for PTSD.  Give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




